Exhibit 10.42
May 3, 2001
Merck KGaA
Frankfurter Strasse 250
D64293 Darmstadt, Germany
Attention: Legal Department
Dear Sirs:

      Re:  
Supply agreement (the “Supply Agreement”) dated the 3rd day of May, 2001 between
Biomira International Inc. (“Biomira”) and Merck KGaA (“Merck”) and
Collaboration agreement (the “Collaboration Agreement”) dated the 3rd day of
May, 2001 between Biomira and Merck (collectively, the “Agreements”)

We note that pursuant to the Agreements, each of Biomira and Merck has agreed
that if applicable laws or regulations require that taxes be withheld on any
payments received by either party from the other party under the Agreements,
that the party withholding the taxes (the “Withholding Party”) will deduct those
taxes (the “Withheld Amount”) from the amount of such payment due to the
receiving party. We also note that pursuant to the Agreements, both parties have
agreed to cooperate to reduce the amount of any such Withheld Amount and obtain
the benefit of any tax treaty with appropriate withholding exemption waivers
with respect to the Withheld Amount. For good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, Biomira agrees to
indemnify Merck and Merck agrees to indemnify Biomira with respect to certain
reassessments of the Withheld Amount as further described below. With respect
only to the Agreements:
1. Both parties agree to discuss, share information and disclose pertinent data
with each other with respect to international taxation matters relating to
non-resident withholding taxes and/or effectively connected income of fiscal
jurisdictions and to use commercially reasonable efforts to ensure that
intercompany transactions of one party do not create adverse tax consequences
for the other party. The tax representatives from both parties agree to meet
either directly or by way of teleconference at least annually, or more
frequently upon a party’s reasonable request, to address and reconcile any
outstanding or pending taxation matters with respect to such intercompany
transactions. Any information disclosed by one party to the other pursuant to
this letter is confidential, proprietary information of the disclosing party and
shall be governed by the provisions of Article 12 of the Collaboration
Agreement.
2. Notwithstanding the provisions of paragraph 1 above, if after such
consultation, the parties are unable to agree on an intercompany transaction
proposed by a party, such party shall (subject to the provisions of the
Agreements) be free to proceed with the intercompany transaction.
3. If, as a result of an assessment or review (the “Original Assessment”), a
final determination is made, from which no appeal lies (the “Reassessment”) by
the relevant responsible taxing authority (the “Authority”) and:

 



--------------------------------------------------------------------------------



 



  (i)   the Authority determines that the Withheld Amount is less than the
amount that should have been withheld pursuant to domestic law and/or the
relevant tax treaty (the “Reassessed Amount”); and     (ii)   the reason for the
Reassessment is not attributable to any action or failure to act within the
control of the Withholding Party; provided however, that any action under
paragraphs 1 and 2 shall not be deemed an action or failure to act within the
control of the Withholding Party under this subparagraph (ii),

    then:

  (a)   if Biomira (or any of its affiliates) is the Withholding Party, Merck
agrees to indemnify and hold Biomira (or any such affiliate) free and harmless
for the difference between the Withheld Amount and the Reassessed Amount
including any interest, penalties and reasonable outside attorney and accounting
fees incurred with respect to such difference; or     (b)   if Merck (or any of
its affiliates) is the Withholding Party, Biomira agrees to indemnify and hold
Merck (or any such affiliate) free and harmless for the difference between the
Withheld Amount and the Reassessed Amount including any interest, penalties and
reasonable outside attorney and accounting fees incurred with respect to such
difference.

    The parties shall give each other prompt written notice of any requests or
inquiries from any taxing authority with respect to the Withheld Amount and will
cooperate with each other and their counsel in the course of the review by the
taxing authority. Further, the provisions of section 17.3 of the Collaboration
Agreement shall apply to any claim for indemnity under paragraph 3 above.

4. The indemnity set forth in paragraph 3 above shall not apply to any
intercompany transaction the details of which had not been disclosed to the
other party under paragraph 1.
5. Biomira acknowledges that Merck shall sublicense its rights and obligations
(however, Merck’s payment obligations vis-a-vis Biomira shall not be affected)
with respect to the United States under the Collaboration Agreement to EMD
Pharmaceuticals, Inc. Biomira hereby consents to such sublicense as required
under section 2.1 of the Collaboration Agreement, subject to Merck’s compliance
with the provisions of paragraph 1 above.
6. An example of a calculation under section 6.3 of the Collaboration Agreement
is attached hereto as Schedule “A”. Both parties agree to the methodology as
proposed in Schedule “A”.
7. This letter agreement shall be governed by the laws of England (without
regard to the choice of laws provisions thereof).
Kindly confirm your agreement with the foregoing by signing the duplicate copy
of this letter where indicated and then returning the same to the writer.

 



--------------------------------------------------------------------------------



 



         
Yours truly,
       
 
       
BIOMIRA INTERNATIONAL INC.
       
 
       
 
       
Per: W. Vickery Stoughton
  /s/ W. Vickery Stoughton
 
   
 
       
 
        Accepted and agreed this 3rd day of May, 2001.    
 
       
Merck KGaA
       
 
       
 
       
Per: Bernhard Scheuble
  /s/ Bernhard Scheuble
 
Chairman and CEO    
 
       
 
       
Per: Jens Eckhardt
  /s/ Jens Eckhardt
 
Legal Counsel    

 